DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on Nov 2nd, 2022.
Claims 1 and 8 are amended.
Claims 1 – 20 are pending in current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, applicant recited apparatus claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
In this instant case, applicant’s claimed claim limitation with respect specific robot apparatus feature were not shown by applicant’s drawing.

 “an input at the robotic device”
 “an affected space, an anchor location”
“a personality location in a personality space”
“an affective state”
“an expression”,
“a continuous multidimensional space” 
“a second input”,
“a mood of computing device”,
“a plurality of received inputs” 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10850398, Grollman et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Grollman et al exhibited overlapping claim scope with respect to applicant invention.

Regarding claims 1of instant application, claim 1 of Grollman et al recited exactly the claim limitation regarding, “A robotic device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: generating, in an affect space, an anchor location for the input based on a personality location in a personality space for the robotic device; determining, based on the anchor location, an affect location in the affect space; and storing the determined affect location as an affective state for the robotic device.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 1 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 2 of instant application, claim 2 of Grollman et al recited exactly the claim limitation regarding, “identifying a class of expressions from an action space for the robotic device; determining, based on the affect location, an expression from the class of expressions; and performing, by the robotic device, the determined expression.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 2 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 
 

Regarding claim 3 of instant application, claim 3 of Grollman et al recited exactly the claim limitation regarding, “wherein determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 3 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 4 of instant application, claim 4 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space for the robotic device” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 4 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claims 5 of instant application, claim 5 of Grollman et al recited exactly the claim limitation regarding, “wherein determining, based on the anchor location, an affect location further comprises evaluating an anchor location associated with a mood of the robotic device.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 5 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 6 of instant application, claim 6 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 6 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 7 of instant application, claim 7 of Grollman et al recited exactly the claim limitation regarding, “determining the affect location comprises an evaluation of multiple anchor locations in the affect space, and wherein the multiple anchor locations are each associated with at least one of a plurality of received inputs.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 7 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 8 of instant application, claim 8 of Grollman et al recited exactly the claim limitation regarding, “A computing device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: receiving an input at the computing device; determining, based on the received input, an affect location in an affect space, wherein the affect location is determined based on a personality location in a personality space; identifying a class of expressions from an action space; determining, based on the affect location, an expression from the class of expressions; and performing, by the computing device, the determined expression.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 8 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 9 of instant application, claim 9 of Grollman et al recited exactly the claim limitation regarding, “determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 9 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 10 of instant application, claim 10 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 1 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 11 of instant application, claim 11 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 11 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 
 
Regarding claims 12 of instant application, claim 12 of Grollman et al recited exactly the claim limitation regarding, “wherein determining the affect location comprises evaluating one or more anchor locations in the affect space, and wherein the one or more anchor locations are associated with at least one of a plurality of received inputs.	” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 12 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 13 of instant application, claim 13 of Grollman et al recited exactly the claim limitation regarding, “determining the affect location further comprises evaluating an anchor location associated with a mood of the computing device.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 13 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 14 of instant application, claim 14 of Grollman et al recited exactly the claim limitation regarding, “ A method for determining an affective state by a computing device, comprising: receiving an input at the computing device; generating, in an affect space, an anchor location for the input based on a personality location in a personality space for the computing device;
determining, based on the anchor location, an affect location in the affect space; and storing the determined affect location as an affective state for the computing device.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 14 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 
 
Regarding claim 15 of instant application, claim 15 of Grollman et al recited exactly the claim limitation regarding, “identifying a class of expressions from an action space; determining, based on the affect location, an expression from the class of expressions; and performing, by the computing device, the determined expression.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 15 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claims 16 of instant application, claim 16 of Grollman et al recited exactly the claim limitation regarding, “determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 16 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 17 of instant application, claim 17 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space. ” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 17 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 
 
Regarding claim 18 of instant application, claim 18 of Grollman et al recited exactly the claim limitation regarding, “wherein determining, based on the anchor location, an affect location further comprises evaluating an anchor location associated with a mood of the computing device.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 18 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claim 19 of instant application, claim 19 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 19 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 

Regarding claims 20 of instant application, claim 20 of Grollman et al recited exactly the claim limitation regarding, “the affect location comprises an evaluation of multiple anchor locations in the affect space, and wherein the multiple anchor locations are each associated with at least one of a plurality of received inputs.” as the same with applicant’s invention; however, even though applicant’s claim does not further specify, “receiving an input at the robot device”.
 It would have been obvious for one of ordinary skilled in the art to provide input received by the robot device, since robot device input as also discussed within applicant’s claim limitation as, “a robotic device comprising…an input…for the robotic device” as desired by applicant’s invention.  Thus, Grollman et al in claim 20 provides non-statutory double patenting claim limitation overlapping in claim scope for obviousness with respect to instant application. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a robotic/computing device in commensurate equivalent of a general purpose computer memory without significantly more in claims 1 and 8. 
The claims 1 and 8 recited “a robotic/computing device comprising…processor…memory…performing a method…generating…determining…storing…” where recite claims 1 and 8 directs to a machine under four categories of the statutory subject matter”.  
Under Step 2A, Prong One, the claim as wholes directs to a mental process that is an abstracted idea discussed on MPEP 2106.04 Eligibility Step 2A. I. Judicial Exception.   

Even though applicant recited claim limitation provides computing device/computer; however, the recited “robotic/computing device comprising…processor/memory” in claims 1 and 8 are interpreted as a personal computer implemented by human operator operation where the method comprising, “receiving an input at the robotic/computing device…generating…determining…storing” are to be operated by computer operator/user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Please also see MPEP 2106.4(a)(2) for abstract idea groupings, especially section III. Mental Process. C. A claim that requires a computer may still recite a mental process where discussed performing a mental process on a computer environment and using computer as a tool to perform a mental process on sections 2 and 3.  

Under Step 2A, Prong 2, the judicial exception is not integrated into a practical application, claims 1 and 8 recites “robotic/computing device”, “memory” and “processor”. The robotic/computing system and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). 
Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The limitation “receiving an input…” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). Thus “receiving an input…” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving an input…” does not integrate the invention into a practical application because it represents mere data gathering. 
The claim further recites limitations “generate…an anchor location” and “determining…an affect location…storing the determined affect location…”. 
These limitation do not integrate the invention into a practical application because they are just “applying” the abstract idea. 
It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the cloud computing system are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  
As analyzed in the previous step, the limitation “receiving an input…generating in an affect space” represents collecting machine data that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). Collecting machine data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. 
Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Further, applicant recited claim limitation regarding, “storing….as an affect location” represents mere data storage that is necessary for use of the recited judicial exception. the “storing…as an affect location” does not integrate the invention into a practical application because it represents mere data storage without any practical output. The limitation “storing…as an affect location” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).

Please also see applicant’s written description, Para 0028 and 0029, where the evaluation, generation process directs to a calculation process utilizing pen and paper as discussed for averaging calculation on Paragraph 0028 and probability distribution calculation Paragraph 0029.
 As also discussed on MPEP § 2106.04(a)(2). III, for “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).”
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 
As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).  
See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Fujita et al, US Pat Pub No. 002/0158599.

Regarding claims 1, 2, 8, 14 and 15, Fujita et al shows a robotic device comprising processor and memory encoding computer executable instructions when executed perform a method (See at least figure 1for robot 1 equipped with CPU 10, DRAM, 11, Flash ROM 12 performing robot action control method) comprising: 
receiving an input at the robotic device (See at least Para 0197 for input semantics converter module 59 also shown on Figure 10 receiving input; See also at least figure 3 for input into robotic device); 
generating an anchor location in an affected space for the input based on a personality location in a personality space for the robotic device (See at least figures 5 and 6 for the feature space classifying the affected space; see also figure 13 for state machine of the robotic device; see also figures 27 and 30 for neutral network representing personality space determining robot action also on figure 26 of pleasantness/unpleasantness judgment unit 122); 
determining an affect location in the affect space based on the anchor location (See at least figure 35 for associative memory as the affect space based on the anchor location determined by input vector; see also figure 39 for affect location as the weight based upon input vector for the affected neural space; See also on Para 0015 and 0021 for the SVM utilized as classifier mapping determining the affect/feature location described the probability distribution space in multidimensional space as the personality space where the decision boundary margin decides the affected space using classifier mechanism via input received from input layer 231 also on Figure 39, further processing with processor/learning unit, SVM, Para 0344 for three layer learning network, Figure 39 where the layer learning network as a whole as the personality space and SVM further decides the affected space using decision boundary margin implementing weight distribution, on Para 0335); storing the determined affect location as an affective state for the robotic device (See at least figure 38 as the recall memory form the long term memory 212); identifying a class of expressions from an action space for the robotic device (See at least figure 34 for recall memory receiving input vector identifying expression by output vector [B0,B1,B2,B4] toward action generator); 
determining an expression from the class of expressions based on the affected location (See at least figure 30 for output layer provides output expression in vector space in class expression); performing the determined expression by the robotic device (See at least figure 35 for “backward” ACTION in vector [0,1,0,0,0]).

Regarding claims 3, 9 and 16, Fujita et al shows adapting the determined expression based on the affect location (See at least figure 30 for determined expression based upon the affect hidden layer neuron along with weight Wji on figure 39). 

Regarding claims 4, 10 and 17, Fujita et al shows receiving a second input (See at least figure 34 for sound input vector [S0, S1, S2] as second input); determining that the second input is associated with the determined expression (See at least figure 34 for output [B0,B1,B2,B3] also based on sound vector input); determining a personality adjustment based on the second input and the affective state (See at least figure 38 for speech input affects the robot associative memory represented by neuro space on figures 30 and 39); and adjusting the personality location in the personality space for the robotic device (See at least figure 38 for speech input affects the robot associative memory represented by neuro space on figures 30 and 39). 

Regarding claims 5, 13 and 18, Fujita et al shows evaluating an anchor location associated with a mood of the robotic device (See at least figures 27 and 30 for neutral network representing personality space determining robot action also on figure 26 of pleasantness/unpleasantness judgment unit 122).

Regarding claims 6, 11 and 19, Fujita et al shows at least one of the personality space and the affect space is a continuous multidimensional space (See at least Para 0344 for Support Vector Machine as the feedback learning machine as the classifier where the support vector machine is a continuous multidimensional space).

Regarding claims 7, 12 and 20, Fujita et al shows determining the affect location comprises an evaluation of multiple anchor locations in the affect space (See at least figure 39 for multiple input nodes and multiple weights to be evaluated where the affect space as the neuro network), and the multiple anchor locations are each associated with at a plurality of received inputs (See at least figure 30 for plurality of the received inputs node each associated with multiple weights).

Response to Arguments
In response to applicant’s remark that applicant’s drawing shown on applicant’s specification on Paragraph 0022 – 0032; however, applicant’s remark does not particularly accurate. 
In this instant case, applicant’s attention is directed to MPEP 608.01, where applicant’s specification is governed by 37 C.F.R 1.71 – 37 C.F.R 1.79 where applicant’s drawing is governed by 37 C.F.R 1.81 – 37 C.F.R 1.85 also discussed on MPEP 608.02 where drawing and specification are two different subjects categories with respect to specification objection and drawing objection separately and individually.  
In this instant case, applicant’s drawing objection is originated upon under 37 C.F.R 1.83 (a) as differ from specification where claim subject matter presented in specification does not obviates the drawing objection as lacking of the claim subject matter in drawing discussed under 37 C.F.R 1.83 (a). specifically for drawing but not for specification. Thus, applicant’s drawing object specifically with respect to 37 CF.R 1.83 (a) is maintained. 

Further, in response to applicant’s remark that recited office action has not specifying what alleged mental process is; however, applicant’s remark does not particularly accurate.  
In this instant case, applicant’s attention is directed to previously recited office action, Page x, where states, “the claim as wholes directs to a mental process that is an abstracted idea discussed on MPEP 2106.04 Eligibility Step 2A. I. Judicial Exception…claims 1 and 8 are interpreted as a personal computer implemented by human operator operation where the method comprising, “receiving an input at the robotic/computing device…generating…determining…storing” are to be operated by computer operator/user.  Thus, previously recited office action indeed addressed what exactly the alleged mental process is along with the claim limitation analysis.
  
Further, applicant’s remark recited  MPEP § 2106.04(a)(2). III regarding, “the mental processes abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions” does not commensurate with respect to applicant’s recited claim limitation; however, applicant’s remark does not particularly accurate.
In this instant case, applicant’s remark is directed to applicant’s written description, Para 0028 and 0029, where the evaluation, generation process directs to a calculation process utilizing pen and paper as discussed for averaging calculation on Paragraph 0028 and probability distribution calculation Paragraph 0029.
 As also discussed on MPEP § 2106.04(a)(2). III, for “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).”

Furthermore, multiple cases laws examples recited under MPEP 2106.04(a)(2) III. Mental Process further discussed mental process calculation case law examples commensurate with respect to applicant recited claim limitation as following, “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 
As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). 
See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016).

Further, applicant’s remark states that the claims aspects of the present disclosure relate to robot personalities and not an action performed in a human mind; however, applicant’s remark does not particularly accurate.  
In this instant case, applicant’s attention is directed to applicant’s written description Paragraph 0028 where the input as the assigned anchor locations is to be calculated as the average location within a mathematical subset where Paragraph 0029 also states implementation of “the probability distribution” as the affected space;
Thus, applicant described affected space and anchor location are merely input averaging mathematical value implementation under statistical method which could be calculated utilizing Pen and Paper where the robot personality are merely mathematical statistical calculation distribution determination where the evaluation, generation process directs to a calculation process utilizing pen and paper as discussed for averaging and statistical calculation, Para 0028 and 0029, as also discussed on MPEP § 2106.04(a)(2). III, for “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).”

Furthermore, applicant’s remark states the “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations” as recited in M.P.E.P. § 2106.04.(a).(a). III.A; 
however, upon further review, applicant’s recited remark directs to SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims").
In this instant case, the claim limitation, point of issue, recited in SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304, required the utilization of network monitors as a physical apparatus outside of human mind. 
In contrast, applicant recited claim limitation directs to the evaluation, generation process directs to a calculation process utilizing pen and paper as discussed for averaging calculation on Paragraph 0028 and probability distribution calculation Paragraph 0029. 
In addition, applicant recited claim l limitation merely provides data calculation and data storing and also does not providing any output similar to the claim limitation recited in SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) for output report exerted by network monitors and thus are different. 
Further, MPEP 2106.04(a)(2) III. Mental Process discussed mental process examples commensurate with respect to applicant recited claim limitation as following, “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 
As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).  See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016).
Thus, applicant recited claim limitation differ from SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) and fall into mental process category discussed above.
 
 	
Further, applicant’s remark states that Fujita does not to teach or suggest at least “generating, in an affect space, an anchor location for the input based on a personality location in a personality space for the robotic device,” as recited since an affect space is not shown; however, applicant’s remark does not particularly accurate.
In this instant case, applicant’s attention is directed to applicant recited claim 6, as also addressed by skilled in the art in the previous office action where further identified that the personality space and affect space is a continuous multidimensional space as also addressed by Fujita as Support Vector Machine as the feedback learning machine, classifier, where the personality space and affected as the same with Fujita commensurate in the continuous multidimensional space recited in claim 6.  Applicant’s attention is also directed to supplemental reference discusses the SVM, Support Vector Machine.  
In this instant case, the SVM described the probability distribution space in multidimensional space as the personality space where the decision boundary margin decides the affected space using classifier mechanism via input received from input layer 231 also on Figure 39, further processing with processor/learning unit, SVM, Para 0344 for three layer learning network, Figure 39 where the layer learning network as a whole as the personality space and SVM further decides the affected space using decision boundary margin implementing weight distribution, on Para 0335.
Further, applicant’s remark states different feature space is generated in Fujita but not affect space; however, both feature space and affect space are probability distribution space in multidimensional space as discussed in further defined claim 6. Please also see attached supplemental reference discusses regarding Support Vector Machine.   
It is also note that applicant’s remark merely recited general description of Fujita and reiterate the claim limitation without discussion or mentioning how and why the feature space differ from affect space with general allegation for the claim limitation not shown.
Applicant is advised to discusses the substantial context along with recited reference of Fujita regarding how and why the feature space differ from affect space in substantial context in difference rather then mere general allegation reiterate.

It is also noted that applicant's remark fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In this instant case, the affect space merely directs to probability distribution space/sample space in mathematical function, as discussed on applicant’s written description, paragraph 0029, and a first point directs to a possible outcome number within the sample space/probability space/affect space.
Thus, Fujita indeed shows an affect space implementing support vector machine, see Para 0021 for probabilistic classification using SVM classifier.  Please also see attached supplemental reference regarding Probability distribution space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KR 2011 – 0142320, Ahn et al, robot emotion, feeling probability distribution, feedback, feeling coordinate system in multi dimensional space, state input vector as mood, see equation 1 similar with applicant’s equation. See also figure 2 and 6.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664